Exhibit 99.1 Health Systems Solutions Notifies Emageon of Unavailability of Funding For Merger Closing Health Systems Solutions, Inc. (OTCBB: HSSO) announced today that it has informed Emageon Inc. (NASDAQ: EMAG) that funding from Stanford International Bank Limited for the scheduled acquisition of Emageon will not be available and that no other funding for the acquisition is availableto HSS at this time.HSS has agreed not to object to the release to Emageon of a $9 million escrow deposit. About Health Systems Solutions HSS is a technology and services company dedicated to bringing innovation to the healthcare industry. Our objective is to leverage current and next-generation technologies to offer value-added products and services which will generate improved clinical, operational and financial outcomes for our clients. The HSS portfolio of products and services extends across many segments of healthcare including acute and post-acute facilities, telehealth/telemedicine, and home healthcare, grouped into two segments: technology solutions and software. For more information, please visit www.hssglobal.com. Cautionary Note Regarding Forward-looking Statements: Health Systems Solutions makes forward-looking statements in this press release which represent our expectations or beliefs about future events and financial performance.
